DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 8-13 requires the cap ply topping rubber composition to satisfy: “stearic acid content ≤ 1.5 parts by mass”.
Claim 1, lines 17-18 requires the cap ply topping rubber composition having “a stearic acid content of 1.5 to 3.0 parts by mass”.
These two limitations are inconsistent with each other.  The range for the loading amount for stearic acid in the cap ply topping rubber is unclear.
It is noted claim 1 has been examined as requiring the stearic acid content for the cap ply topping rubber composition being less than or equal 
Claim 2 is rejected because it is a dependent claim of rejected claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Morii et al. (US 2001/0054466) in view of Kaido et al. (US 4,824,897) and Weingart et al. (US 2014/0005320).
Regarding claims 1 and 3-4, Morii teaches a pneumatic tire comprising: 
belt layers (3, 4) comprising steel wires ([0040], [0053]), 
a cap ply layer (5) comprising organic fibers ([0042]), and 
a carcass layer (2) comprising organic fibers ([0063]).  

Morii does not recite topping rubber compositions for the belt layers, the cap ply layer, and the carcass layer.
However, Kaido et al. teaches a rubber composition which are highly calenderable and adhesive strong for coating steel cords that are assembled in radial tires (abstract).  Kaido et al. recognizes forming rubber-coated steel cords; such as, belts of a tire (col. 1, lines 55-57).  In the 100% natural rubber (isoprene).  The loading amount for carbon black is 60 phr and Kaido et al. teaches a broader suitable range for carbon black is 50-70 phr (see col. 2, lines 29-31 or claim 1 part c).  The loading amount for zinc oxide is 10 phr.  The loading amount for stearic acid is 0 phr; Kaido et al. further teaches stearic acid may be added in small amount of less than 0.5 phr and larger amounts shoulder avoided (col. 2, lines 35-37). 
Weingart et al. teaches a rubber composition for coating fiber cords of a cap ply and a carcass ply ([0054]) to obtain good adhesion, low heat generation, and good mechanical properties (e.g. modulus and elongation) ([0005]).  Weingart et al. lists examples of fiber cords which includes nylon, polyester, aramid, polyamine, or rayon ([0030]).  TABLE 1, Experiment 1 discloses the rubber component being 70% of natural rubber (isoprene).  The carbon black loading amount is 40 phr.  The zinc oxide loading amount is 3.5 phr.  The stearic acid loading amount is 1.2 phr.  The ratio of stearic acid/zinc oxide = 1.2/3.5 = 0.34.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Morii with the claimed topping rubber compositions for the steel belt layers, the cap ply layer comprising organic fibers, and the carcass ply layer comprising organic fibers because providing Kaido’s topping rubber composition for coating steel cords in belt layers of a tire to the belt layers of Morii’s tire Weingart et al.’s topping rubber composition for coating organic fibers of a carcass ply and a cap ply to the carcass ply and the cap ply of Morii’s tire having organic fibers would yield the known and predictable benefits of achieving good adhesion between the rubber composition and organic fibers, low heat generation, and good mechanical properties.
With regards to claim 3 and the claim limitation requiring the carcass topping rubber composition satisfying: “stearic acid content/zinc oxide content ≤ 0.3”, Weingart et al. teaches the loading amount of zinc oxide is from 0.1 to 10 phr ([0008]); thus, the claimed limitation of stearic acid content/zinc oxide content ≤ 0.3 recited in claim 3 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because Weingart teaches a loading amount for stearic acid equal to 1.2 phr (TABLE 1) and expressly discloses a suitable loading amount of zinc oxide ranging from 0.1 to 10 phr.  Stearic acid content/zinc oxide content = 1.2/10 = 0.12 which falls within the claimed range. 
Regarding claim 2, Morii discloses the total thickness of the two belt plies (G1
Morii teaches the cap layer is reinforced by organic fiber cords and discloses 4 working examples: 
With PEN fibers having 1500/2 deniers, the total thickness of the cap layer is 0.88 mm [0070].  
With PEN fibers having 1000/2 deniers, the total thickness of the cap layer is 0.75 mm [0074].  
With nylon fibers having 1260/2 deniers, the total thickness is 0.83 mm [0081].  
With PET fibers having 1500/2 deniers, the total thickness is 0.88 mm [0086].

 Morii teaches the carcass ply reinforced with PEN fibers with 1500/2 deniers with the total carcass thickness being 0.88 mm [0092].  
TABLE 1, Ex. 4 of Morii discloses: G1 = 1.4 mm; the cap layer has PEN fibers 1000/2 deniers which has a thickness of 0.75 mm; and the carcass thickness of 0.88 mm. The claimed ratio of thickness: (a total thickness the at least one carcass layer + the at least one thickness of cap ply)/ a total thickness of the steel belt layer in Morii is (0.88 + 0.75)/ 1.4 = 1.16.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground of rejection presented therein. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        01/26/2021